Case 1:19-cv-24239-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 1 of 10



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                       Case No.


  ENRIQUE MADRINAN,

                               Plaintiff,
  v.

  DRAGONFLY OF DORAL, LLC.,

                    Defendant.
  ________________________________/
                                                   COMPLAINT

             Plaintiff, ENRIQUE MADRINAN, (hereinafter “Plaintiff”) by his undersigned, hereby

  files this Complaint and sues, DRAGONFLY OF DORAL, LLC., (hereinafter “Defendant or

  Dragonfly”) for injunctive relief pursuant to the Americans with Disabilities Act, 42 U.S.C. §

  12181, et seq., and 42 U.S.C. §12131-12134 (hereinafter the “A.D.A”), the ADA’s Accessibility

  Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”), the Florida Americans With

  Disabilities Accessibility Implementation Act and the Florida Accessibility Code for Building

  Construction1 (hereinafter collectively referred to as “FACBC”).

                                                  JURISDICTION

             1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

  and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon Defendants’

  violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

             2.      This Court also has pendant jurisdiction over all State law claims pursuant to Title

  28 U.S.C. § 1367(a).



  1
      Florida Statutes §§ 553.501 through 553.513 and Florida Building Code Chapter 11.


                                                                                                       1
Case 1:19-cv-24239-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 2 of 10



             3.      Venue in this district is proper under Title 28 U.S.C. § 1391, since all acts or

  omissions giving rise to this action occurred in the Southern District of Florida, Broward County,

  Florida, and the subject Premises is located in Broward County, Florida.

                                                    PARTIES

             4.   Plaintiff, Enrique Madrinan, is a resident of the State of Florida, is sui juris, and is a

  qualified individual under the ADA and the FACBC who has been intentionally denied access to

  the Subject Premises as set forth more fully herein, and who will continue to be intentionally

  denied such access without the injunctive relief requested herein.

             5.   Plaintiff Madrinan is limited in one or more major life activities, as a result of a severe

  spinal cord injury which requires him to use a wheelchair to ambulate and who retains limited

  manual dexterity.

             6.      Mr. Madrinan is a father, college graduate and professional who frequently travels

  locally and internationally, dines out often in his personal and professional capacities, and is also

  an actively social, fiercely independent, highly educated, professionally licensed individual.

             7.   Mr. Madrinan visited Dragonfly, the property which forms the basis of this lawsuit,

  on July 10, 2019, but was unable to access the multiple bar counters that are dispersed within the

  facility, where there are no accessible tables near the various bar counters and there are insufficient

  accessible seating spaces in relation to the total number of seating spaces available throughout the

  facility

             8.      Mr. Madrinan, a resident of South Florida who resides lives in proximity to the

  restaurant, will return to the subject premises once the architectural barriers to access and

  discriminatory policies and procedures violating the ADA and the FACBC are no longer present.

             9.      Similar to most able-bodied patrons, Mr. Madrinan and looks forward to revisiting



                                                                                                               2
Case 1:19-cv-24239-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 3 of 10



  Dragonfly to partake in the full and equal enjoyment of the amenities, goods, services, facilities,

  privileges, advantages and accommodations offered to the general public by this facility. However,

  Plaintiff Madrinan is deterred from returning so long as the discriminatory barriers and policies

  described herein continue to exist at the Premises.

          10.     The facility is in an area frequently traveled by Plaintiff.

          11.     Mr. Madrinan has his own vehicle and does drive. He has visited the property,

  which forms the basis of this lawsuit and plans to return to the property to avail himself of the

  goods and services offered to the public at the property, and to determine whether the property

  has been made ADA compliant. His access to the facility and/or full and equal enjoyment of the

  goods, services, facilities, privileges, advantages, and/or accommodations offered therein was

  denied and/or limited because of these disabilities, and will be denied and/or barriers to access

  and ADA violations which exist at the facility, including but not limited, to those set forth in the

  Complaint.

          12.     Independent of his personal desire to have access to this place of public

  accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

  situated disabled persons and an advocate of asserting his civil rights. In this instance, Plaintiff,

  in Plaintiff's individual capacity has visited the Premises, encountered barriers to access at the

  Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

  continue to suffer such harm and injury as a result of the illegal barriers to access and the

  violations of the ADA set forth herein. It is Plaintiff's belief that said violations will not be

  corrected without Court intervention, and thus Plaintiff will suffer legal harm and injury in the

  near future.

          13.     Defendant, DRAGONFLY OF DORAL, LLC., transacts business in the State of



                                                                                                          3
Case 1:19-cv-24239-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 4 of 10



  Florida and within this judicial district. Defendant is the owner and/or representative of the

  owners of the Dragonfly Izakaya & Fish Market, which is the subject of this action, located on or

  about 5241 NW 87th Avenue Doral, FL 33178 (hereinafter the “Facility”).

           14.      Upon information and belief this is the third Dragonfly the owners have opened

  and therefore they should be well versed in the requirements of the ADA.

           15.      Upon information and belief this Facility opened in 2016.

           16.      Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice, Office of the Attorney General, published revised regulations for Title III

  of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

  requirements of the ADA (hereinafter “STANDARDS”). Public accommodations were required

  to conform to these regulations on or before March 15, 2012.1

           17.      As a “new construction” facility the restaurant which is the subject of this action,

  was required to follow the requirements of the 2010 ADA Standards, including both the Title III

  regulations at 28 CFR part 36, subpart D; and the 2004 ADAAG at 36 CFR part 1191, appendices

  B and D.

           18.      Pursuant to 28 CFR part 36.406(a)(3) this facility was required to provide an

  accessible bar counter and accessible table seating spaces consistent with 2010 Standard § 902 at

  the date of First Occupancy.

           19.      Pursuant to 28 CFR part 36.406(a)(3), the facility was required to design and




  1
    "Safe Harbor. Elements that have not been altered in existing facilities on or after March 15, 2012, and that comply
  with the corresponding technical and scoping specifications for those elements in the 1991 Standards are not
  required to be modified in order to comply with the requirements set forth in the 2010 Standards" 28 CFR
  §36.304(d)(2)(i), however, the violations described herein violate both the 1991 Standards as well as the 2010
  Standards.

                                                                                                                      4
Case 1:19-cv-24239-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 5 of 10



  construct its bar counters and a number of nearby table seating to be readily accessible to and

  usable by individuals with disabilities as of the date of first occupancy.

          20.     Pursuant to 28 CFR § 36.401(a), the facility was required to provide an accessible

  forward approach to a designed-integrated lowered section of any and all bar counters to be

  accessible in relation to the respective total number of standing and seating spaces at the bars as

  of the date of first occupancy and otherwise fully comply with 2010 ADA Standard § 902, 904,

  305 and 306.

          21.     The 2010 ADA Standards have been fully noticed, are readily available and easily

  referenced at 36 CFR § 1191, et seq., and consist of the 2004 ADAAG and the requirements

  contained in subpart D of 28 CFR part 36.

          22.     Pursuant to 28 CFR part 36.406(a)(3), this facility is required to comply with the

  2010 ADA Standards of the date when the last application for a building permit or permit extension

  is certified to be complete by a State, county, or local government (or, in those jurisdictions where

  the government does not certify completion of applications, if the date when the last application

  for a building permit or permit extension is received by the State, county, or local government) is

  on or after March 15, 2012, or if no permit is required, if the start of physical construction or

  alterations occurs on or after March 15, 2012.

          23.     Defendants knew or should have known that the common seating design modules

  and schemes approved and used by Defendant fail to provide adequate and sufficient accessible

  seating within all areas of the facility.

          24.     Plaintiff alleges that Defendant uniformly approved the use of these unlawful

  design modules/schemes at their facility’s bar counters intentionally disregarding the accessibility

  requirements of the ADA.



                                                                                                       5
Case 1:19-cv-24239-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 6 of 10



         25.     Plaintiff alleges that Defendant approved and utilized these inaccessible modular

  structures to ensure uniformity of design, feel and functionality at its location which purposely

  exclude individuals who require a wheelchair to ambulate, including the instant Plaintiff.

         26.     Plaintiff further alleges that Defendant’s in-house design committee

  approved the use of the inaccessible common design of the bar counter with deliberate and

  indifference to, and disregard for, Plaintiff and those similarly situated.

         27.     Plaintiff further alleges that Defendant’s in-house design committees uniformly

  created a policy of using inaccessible tables and bars throughout this facility, thereby further

  serving to isolate Plaintiffs, both physically and emotionally, and denying them the full enjoyment

  of the amenities, services, privileges, activities and accommodations of the facility.

         28.     As a result, and for additional reasons set forth herein, it cannot reasonably be

  denied that the Defendant has intentionally discriminated against these Plaintiffs and all those

  similarly situated.

         29.     The egregiousness of Defendant’s offending conduct, including the existence of

  discriminatory policies and procedures, combined with denying access to individuals with

  disabilities such as the Plaintiffs and others similarly situated, compel this Court to retain

  continuing jurisdiction and oversight over this action until it is absolutely clear the offending

  conduct set forth herein cannot reasonably be repeated and Defendant be allowed to return to their

  discriminatory ways, including re-implementing discriminatory policies and procedures.

         30.     The removal of the physical barriers, dangerous conditions and ADA violations

  set forth herein is structurally practicable. 42 U.S.C. §12183(a)(1).

         31.     The Defendant’s facility is a public accommodation and service establishment,

  and although required by law to do so, it is not in compliance with the ADA and ADAAG.



                                                                                                     6
Case 1:19-cv-24239-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 7 of 10



         32.     In this instance, on July 10, 2019, Mr. Madrinan visited the facility and

  encountered barriers to access at the facility, and engaged barriers, suffered legal harm and

  injury, and will continue to suffer legal harm and injury as a result of the illegal barriers to

  access, and Defendants’ ADA violations set forth herein.

         33.     Plaintiff has suffered and continues to suffer direct and indirect injury as a result

  of the ADA violations that exist at the facility and the actions or inactions described herein.

         34.     All events giving rise to this lawsuit occurred in the State of Florida. Venue is

  proper in this Court as the premises are located in the Southern District.

                             FACTUAL ALLEGATIONS AND CLAIM

         35.     Mr. Madrinan has attempted to and has, to the extent possible, accessed the

  facility, but could not do so because of his disabilities due to the physical barriers to access,

  dangerous conditions and ADA violations that exist at the facility that restrict and/or limit his

  access to the facility and/or the goods, services, facilities, privileges, advantages and/or

  accommodations offered therein, including those barriers, conditions and ADA violations more

  specifically set forth in this Complaint.

         36.     Mr. Madrinan intends to visit the facility again in the near future in order to utilize

  all of the goods, services, facilities, privileges, advantages, and/or accommodations commonly

  offered at the facility, but will be unable to do so because of his disability due to the physical

  barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

  and/or limit his access to the facility and/or accommodations offered therein, including those

  barriers conditions and ADA violations more specifically set forth in this Complaint.

         37.     Defendant has discriminated against Plaintiff and others with disabilities by




                                                                                                         7
Case 1:19-cv-24239-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 8 of 10



  denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

  advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et. seq.,

  and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

  and will continue to discriminate against Plaintiff and others with disabilities unless and until

  Defendant is compelled to remove all physical barriers that exist at the facility, including those

  specifically set forth herein, and make the facility accessible to and usable by persons with

  disabilities, including Plaintiff.

          38.     Defendant has discriminated against Mr. Madrinan by failing to comply with the

  above requirements. A specific, although not exclusive, list of unlawful physical barriers,

  dangerous conditions and ADA violations which preclude and/or limit Plaintiff’s ability (because

  of his disability) to access the facility and/or full and equal enjoyment of the goods, services,

  facilities, privileges, advantages and/or accommodations of the facility include:

                                          MULTIPLE BARS

                           i. There are no accessible seating spaces at any of the multiple bar
                              counters dispersed within the facility.
                          ii. There are no accessible tables near the various bar counters.
                         iii. There are insufficient accessible seating spaces in relation to the total
                              number of seating spaces available throughout the facility.
          39.     The above listing is not to be considered all-inclusive of the barriers, conditions or

  violations encountered by Plaintiff and/or which exist at the facility. Plaintiff requires an

  inspection of the facility in order to determine all of the discriminatory acts violating the ADA.

          40.     Mr. Madrinan has attempted to gain access to the facility, but because of his

  disability has been denied access to, and has been denied the benefits of services, programs, and

  activities of the facility, and has otherwise been discriminated against and damaged by

  Defendant, because of the physical barriers, dangerous conditions and ADA violations set forth



                                                                                                          8
Case 1:19-cv-24239-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 9 of 10



  above, and expects to be discriminated against in the future, unless and until Defendant is

  compelled to remove the unlawful barriers and conditions and comply with the ADA.

          41.     The removal of the physical barriers, dangerous conditions and ADA violations

  set forth herein is readily achievable and can be accomplished and carried out without much

  difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

  36.304.

          42.     Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

  reasonably anticipates that he will continue to suffer irreparable harm unless and until

  Defendants are required to remove the physical barriers, dangerous conditions and ADA

  violations that exist at the facility, including those set forth herein.

          43.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

  prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

  and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

          44.     Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA, and

  closing the subject facility until the requisite modifications are completed.

          WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

  injunction enjoining Defendant from continuing is discriminatory practices, ordering Defendant

  to remove the physical barriers to access and alter the subject facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA,

  closing the subject facility until the barriers are removed and requisite alterations are completed,




                                                                                                        9
Case 1:19-cv-24239-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 10 of 10



   and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation expenses

   incurred in this action.




                                                 Respectfully submitted,

                                                 s/ Lauren Wassenberg
                                                 LAUREN WASSENBERG, ESQ.
                                                 Attorney for Plaintiff
                                                 Florida Bar No. 34083
                                                 1825 NW Corporate Blvd, Suite 110
                                                  Boca Raton, Florida 33431
                                                 WASSENBERGL@GMAIL.COM


                                                 s/ Glenn Goldstein, Esq.
                                                 Glenn Goldstein, Esq.
                                                 150 SE 2nd Ave Ste 805
                                                 Miami, FL 33131-1574
                                                 Fl Bar No.: 55873
                                                 Primary: ggoldstein@g2legal.net
                                                 Secondary: ADALawStaff@gmail.com




                                                                                                       10
